Case 3:08-cr-30221-JPG-DGW Document 328 Filed 04/21/21 Page 1 of 10 Page ID #3044




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS


    UNITED STATES OF AMERICA,
    Plaintiff,

    v.                                                                   Case No. 08–CR–30221–JPG

    MARCUS POWELL,
    Defendant.

                                    MEMORANDUM & ORDER

          Before the Court is Defendant Marcus Powell’s motions for a sentence reduction under

   Section 404 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194. (ECF Nos. 314, 321). The

   Government responded, (ECF No. 322); and Powell replied, (ECF No. 323). For the reasons

   below, the Court:

                 •     GRANTS IN PART & DENIES IN PART Powell’s motions
                       for a sentence reduction;

                 •     FINDS that the federal sentence runs consecutive to the state
                       sentence; and

                 •     REDUCES the federal sentence from 420-months’
                       incarceration to 210 months.

     I.   PROCEDURAL & FACTUAL HISTORY

          In 2010, the Court sentenced Jones to a 420-month term of imprisonment after a jury found

   that he (1) knowingly and intentionally distributed five grams of crack on January 17, 2008, in

   violation of 21 U.S.C. § 841(b)(1)(B), and (2) again knowingly and intentionally distributed

   five grams of crack on January 30, 2008, in violation of § 841(b)(1)(B). (See Am. J. at 1–2, ECF

   No. 258; Indictment at 1–2, ECF No. 1). At the time, § 841(b)(1)(B) provided a sentencing range

   of five-to-forty years. (See Presentence Investigation Report at 1, ECF No. 240) [hereinafter
Case 3:08-cr-30221-JPG-DGW Document 328 Filed 04/21/21 Page 2 of 10 Page ID #3045




   “PSR”]. Because of Jones’s criminal history and other aggravating circumstances, the Court

   determined that a high-end sentence was appropriate. (See infra Section II.B).

          At the time of sentencing, Powell was also awaiting trial in a separate case in Illinois state

   court for killing a 12-year-old boy in a drive-by shooting. After this Court imposed the 420-month

   federal sentence, Powell was transferred to state custody and was found guilty of murder and

   aggravated discharge of a firearm. A state judge then imposed an 80-year sentence in the Illinois

   Department of Corrections, which Powell began serving immediately.

          Then, “[i]n 2018, Congress passed the First Step Act to address the disparities between

   sentences for crack and powder cocaine.” See United States v. Shaw, 957 F.3d 734, 735 (7th Cir.

   2020). “More specifically, if a defendant was convicted of a crack-cocaine offense that was later

   modified by the Fair Sentencing Act, he or she is eligible to have a court consider whether to

   reduce the previously imposed term of imprisonment.” Id. For example, the Fair Sentencing Act

   modified “the statutory penalties for crack offenses by increasing the quantity of crack required

   for imprisonment[.]” Id. at 736.

                  Drug-offense penalties under federal law depend in part on the
                  weight and type of the drug at issue and in part on the defendant's
                  prior convictions. For crack offenses committed before
                  August 2010, the statutory penalties relating to imprisonment were
                  the following:




                                                 —2—
Case 3:08-cr-30221-JPG-DGW Document 328 Filed 04/21/21 Page 3 of 10 Page ID #3046




                  In 2010, Congress passed the Fair Sentencing Act. Section 2 of
                  that Act, referred to in the First Step Act, changed the statutory
                  penalties for crack offenses by increasing the quantity of crack
                  required for imprisonment:




                  As the two charts illustrate, the Fair Sentencing Act changed the
                  quantity that triggers certain penalties of imprisonment.

   Id. at 736–37 (internal citations omitted). The First Step Act then applied these changes

   retroactively to defendants that committed a covered offense before August 3, 2010, the enactment

   date of the Fair Sentencing Act. Id. at 737.

           Now, Powell contends that he is eligible for resentencing because he committed the crack

   offense before August 3, 2010, and the penalty for that crime was modified by the Fair Sentencing

   Act. (See Powell’s Am. Mot. at 6–9).

    II.    LAW & ANALYSIS

           “A judge considering a motion for a reduced sentence under the First Step Act is faced

   with two questions. First, may the court reduce the sentence? And second, should the court reduce

   the sentence? The first question, which concerns a defendant’s eligibility for a sentence reduction,

   is governed by sections 404(a) and 404(c) of the First Step Act. If a defendant is eligible for a

   reduction, then a court ‘may’ impose a reduced sentence.” Shaw, 957 F.3d at 739 (emphasis in

   original).




                                                  —3—
Case 3:08-cr-30221-JPG-DGW Document 328 Filed 04/21/21 Page 4 of 10 Page ID #3047




             The Court agrees with the parties that Powell is eligible for a sentence reduction under the

   First Step Act. “[T]he statute of conviction alone determines eligibility for First Step Act relief.”

   Id. at 739. So “whether an offense is covered simply depends on the statute under which a

   defendant was convicted.” Id. Here, the underlying offenses were committed before August 3,

   2010; and the statute of conviction, § 841(b)(1)(B), was modified by the Fair Sentencing Act. So

   Powell—who was convicted of distributing just five grams of crack—is now eligible for a reduced

   sentence of up to 20 years under § 841(b)(1)(C). The Government concedes as much. (Gov’t Resp.

   at 16).

             That said, the parties disagree about what the reduced sentence should be. At the heart of

   the dispute is whether the federal sentence runs concurrent or consecutive to the 80-year state

   sentence. The federal sentencing judge was silent on the issue (likely because the state trial and

   sentence came after the federal). (See Am. J. at 2). Naturally, Powell argues that the federal

   sentence should run concurrent to the state sentence; and the Government argues that it should run

   consecutive. Powell also requests a reduced sentence of time-served; while the Government favors

   the new maximum sentence of 20 years.

                A. The Federal Sentence Will Run Consecutive to the State Sentence.

             The Seventh Circuit considered a similar question in United States v. Kanton, 362 F.2d

   178, 179 (7th Cir. 1966) (per curiam). There too, the defendant faced both state and federal

   charges. Id. While awaiting trial on the state charge, the defendant was transferred to federal

   custody through a writ of habeas corpus prosequendum and received a federal sentence. Id. He

   was then transferred back to state custody and received a sentence there, which he began serving

   immediately. Id. But the federal sentencing judge did not specify whether the federal sentence was




                                                   —4—
Case 3:08-cr-30221-JPG-DGW Document 328 Filed 04/21/21 Page 5 of 10 Page ID #3048




   consecutive or concurrent to the state sentence. Id. In finding that it was consecutive, the Seventh

   Circuit first pointed to the U.S. Code:

                  [T]he sentence of imprisonment: “Shall commence to run from the
                  date on which such person is received at the penitentiary,
                  reformatory, or jail for service of said sentence.”

   Id. (quoting 18 U.S.C. § 3568, recodified, § 3585). The court then noted that the record did “not

   reveal any intent by the District Judge to” impose a concurrent sentence. Id. And “[a]bsent clear

   intent to have [the] defendant’s sentence run concurrently with any state sentence, the execution

   of his federal sentence did not begin to run until the United States Marshal assumed custody over

   him at his place of detention to await transportation to the federal penitentiary.” Id. at 179–80.

          Like the defendant in Kanton, Powell received a consecutive federal sentence. The

   provision quoted in Kanton has been modified since then, but its substance is largely the same:

                  A sentence to a term of imprisonment commences on the date the
                  defendant is received in custody awaiting transportation to, or
                  arrives voluntarily to commence service of sentence at, the official
                  detention facility at which the sentence is to be served.

   18 U.S.C. § 3585(a). Section 3584 also states that “[m]ultiple terms of imprisonment imposed at

   different times run consecutively unless the court orders that the terms are to run concurrently.”

   To support his claim to a concurrent sentence, Powell simply asserts that it would be absurd to

   impose a sentence that will begin “just 11 days before his 108th birthday.” (Powell’s Reply at 6).

   But like in Kanton, there is nothing in the record suggesting that the federal sentencing judge

   shared that sentiment. To the contrary, he considered Powell the most “dangerous drug dealer”

   that he ever encountered in his long “tenure on the bench and [his] 20 years before that as a

   lawyer.” (Tr. of Disposition at 145, ECF No. 275). Moreover, “[a] judge cannot make his sentence

   concurrent to nonexistent sentences that some other tribunal may or may not impose . . . .”

   Romandine v. United States, 206 F.3d 731, 737–38 (7th Cir. 2000). So on top of there being no



                                                 —5—
Case 3:08-cr-30221-JPG-DGW Document 328 Filed 04/21/21 Page 6 of 10 Page ID #3049




   clear intent by the federal sentencing judge to impose a concurrent sentence, Powell’s federal

   sentence is presumptively consecutive because the state sentence had yet to be imposed. For these

   reasons, Payton’s federal sentence will run consecutive to his state sentence.

              B. The Federal Sentence Is Reduced to 210 Months.

          “[E]ligibility is simply the gateway to resentencing under the First Step Act . . . . The

   district court’s discretionary decision to grant or deny the request for a reduced sentence is the

   main event.” United States v. Corner, 967 F.3d 662, 665 (7th Cir. 2020). “Given the complexities

   of sentencing, the adequacy of a court’s reasons for imposing a sentence depends on ‘the

   circumstances of the particular case.’ ” Shaw, 957 F.3d at 740 (quoting Chavez-Mesa v. United

   States, 138 S. Ct. 1959, 1965 (2018)). And the sentencing factors under 18 U.S.C. § 3553 provide

   a “familiar framework when assessing whether to impose a reduced sentence.” Id. at 741. But see

   id. at 741 n.2 (“We leave for another day whether a court is required to take § 3553(a) into

   consideration.”) (emphasis added). Generally, “[t]he judge need not address every factor ‘in

   checklist fashion, explicitly articulating its conclusions regarding each one.’ ” See United States v.

   Kappes, 782 F.3d 828, 845 (7th Cir. 2015) (quoting United States v. Shannon, 518 F.3d 494, 496

   (7th Cir. 2008)). Rather, it is enough to “simply give an adequate statement of reasons, consistent

   with § 3553(a), for thinking” that a sentence reduction is—or is not—appropriate. See Shannon,

   518 F.3d at 496; see also United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020) (“[A] district

   court’s discretion in this area—as in all sentencing matters—is broad.”).




                                                  —6—
Case 3:08-cr-30221-JPG-DGW Document 328 Filed 04/21/21 Page 7 of 10 Page ID #3050




          The § 3553(a) factors set forth these considerations:

                      (1)    the nature and circumstances of the offense and the history and
                             characteristic of the defendant;

                      (2)    the need for the sentence imposed—

                                (A)     to reflect the seriousness of the offense, to promote respect
                                        for the law, and to provide just punishment for the offense;

                                (B)     to afford adequate deterrence to criminal conduct;

                                (C)     to protect the public from further crimes of the defendant;
                                        and

                                (D)     to provide the defendant with needed educational or
                                        vocational training, medical care, or other correctional
                                        treatment in the most effective manner;

                      (3)    the kinds of sentences available;

                      (4)    the kinds of sentence and the sentencing range established for—

                                (A)     the applicable category of offense committed by the
                                        applicable category of defendant as set forth in the
                                        guidelines . . . or;
                                (B)     in the case of a violation of probation or supervised release,
                                        the applicable guidelines or policy statements issued by the
                                        Sentencing Commission . . . ;

                      (5)    any pertinent policy statement—

                                (A)     issued by the Sentencing Commission . . . ; and

                                (B)     that . . . is in effect on the date the defendant is sentenced[;]

                      (6)    the need to avoid unwarranted sentencing disparities among
                             defendants with similar records who have been found guilty of similar
                             conduct; and

                      (7)    the need to provide restitution to any victims of the offense.

   18 U.S.C. § 3553(a).




                                                —7—
Case 3:08-cr-30221-JPG-DGW Document 328 Filed 04/21/21 Page 8 of 10 Page ID #3051




          With that in mind, the § 3553(a) factors support a reduced sentence of 210 months. First,

   the Court recognizes that most federal appellate courts have concluded that “the First Step Act

   does not entitle a defendant to plenary resentencing.” See United States v. Concepcion, 991 F.3d

   279, 285 (1st Cir. 2021) (collecting cases). Indeed, further briefing is unlikely to impact the Court’s

   decision. Before being sentenced here, Powell sent a letter to Court asserting that “this case is a lie

   and a plot to get [him] off the streets for a murder [he] didn’t have anything to do with and the

   courts, the Government and everybody else knows that . . . .” (Letter at 1–2, ECF No. 132). Given

   his claim today that a consecutive sentence would be like “beating a dead horse,” (Powell’s Reply

   at 2), maybe Powell still thinks that the federal charges were bogus. Except they weren’t: He was

   found guilty by a jury of his peers. The fact is, he was not charged here with murder—he was

   charged with distribution. According to the PSR, a confidential source literally “observed Powell

   cook the crack cocaine in the microwave and weigh it on a scale” while armed with “a .45 caliber

   handgun in [his] waistband . . . .” (PSR at 3). True, this crime pales in comparison to the murder

   of a child. But that should not undermine the severity of the underlying offenses. Indeed, “it is a

   serious matter to play an important role in a conspiracy selling an illegal substance, . . . and the

   evolving view towards crack-cocaine offenses does not change that.” United States v. Price,

   835 Fed. App’x 141, 142 (7th Cir. 2021). The retired federal sentencing judge—who served nearly

   two decades on the bench—said the following about Powell and the offense:

                  Mr. Powell is a master manipulator and (in the negative sense)
                  resourceful and inventive. Coupled with his history of criminality
                  and conduct in the instant case, you can only conclude that he
                  lacks conscience and is incapable of conforming to the laws, rules,
                  and regulations expected in a civilized society.




                                                  —8—
Case 3:08-cr-30221-JPG-DGW Document 328 Filed 04/21/21 Page 9 of 10 Page ID #3052




                         *                       *                       *


              This offense is rendered particularly serious given a role you
              played as a large-scale dealer in the East St. Louis area, that you
              are supported by your self-description as “king of the city” or “the
              boss.” While this city could certainly use a benevolent monarch, it
              does not need another large-scale drug dealer. By its very
              operation, its scale, this is a very serious case and large distribution
              network.

                         *                       *                       *

              Your sentence must promote respect for the law and provide just
              punishment. You are lawless. You disregard the rule of society, the
              orders of the Court, and only a significant sentence will send a
              message this will not be countenanced and tolerated.


                         *                       *                       *

              Your case and you present a series of firsts, none of which I recite
              proudly. Until this case, I never had to admonish a defendant that
              he would be held in criminal contempt of Court if his verbal
              outburst during sentencing hearing continued. Until this case, I
              have never gone to the extraordinary measures of restricting a
              defendant’s access to mail, telephone, visitors because of credible
              threats and witness intimidation. Until this case, I never removed a
              spectator from the courtroom gallery due to unruly behavior after
              issuing a warning that misbehavior would not be tolerated. Until
              this case, I never had to order the erection of a screen barrier in
              front of a witness so only the defendant, counsel, U.S. Attorney
              and the Court could observe them so that they would be hidden
              from the spectator gallery because some spectators were flashing
              visual signs in an attempt to intimidate witnesses. Before this case,
              I never had witnesses relocate, to my knowledge, due to threats.
              Until now, I have never invoked a rule for spectators that once they
              were inside of the courtroom they could not leave until the
              scheduled break, nor could they enter the courtroom while the
              proceedings were in session. That was done only after consultation
              with the U.S. Marshal’s Service and the concern for security.
              Throughout the course of this trial, this is the first case that I have
              ever had where security was so tight that there were eight Deputy
              U.S. Marshals, United States Marshal himself, and a courtroom
              security officer present during much of the trial and proceedings.
              This is the first time I involved myself in the temporary detention



                                              —9—
Case 3:08-cr-30221-JPG-DGW Document 328 Filed 04/21/21 Page 10 of 10 Page ID #3053




                  placement of a defendant on my docket. It is the first time I ever
                  had asked for a Federal detention site, in this case FCI Greenville,
                  to take on the responsibility of temporarily housing a pretrial
                  detainee because the local county jails could not meet the security
                  needs because of your unbridled rules and Court order violations
                  and attempted witness intimidation. I would note this may be the
                  first time FCI Greenville has ever had to admit they were incapable
                  of handling you and so they would not take you back. Until now, I
                  have not observed a defendant disobey my orders so
                  contumaciously by sending and receiving mail in violation of the
                  Court’s directive, making phone calls at the end of day two of the
                  sentencing.

   (Tr. of Disposition at 145–48) (cleaned up). No doubt, Powell had an extremely traumatic

   childhood that no person should have to go through and that explains his lifelong anger. (See PSR

   at 22–24). But that does not excuse his actions as an adult—whether that be the underlying offenses

   themselves or his obstructive conduct before, during, and after trial. A high-end sentence remains

   appropriate, and the Court will impose one that is proportional to the original. So heeding all these

   facts alongside the § 3553(a) factors, the Court finds that a reduced sentence of 210 months is

   sufficient, but not greater than necessary, to advance the purposes of punishment.

   III.   CONCLUSION

          For the reasons below, the Court:

                  •   GRANTS IN PART & DENIES IN PART Powell’s motions
                      for a sentence reduction;

                  •   FINDS that the federal sentence will run consecutively with
                      the state sentence; and

                  •   REDUCES the federal sentence from 420-months’
                      incarceration to 210 months.

          IT IS SO ORDERED.

   Dated: Wednesday, April 21, 2021
                                                         S/J. Phil Gilbert
                                                         J. PHIL GILBERT
                                                         UNITED STATES DISTRICT JUDGE


                                                — 10 —
